Felton, J.
1. In order to allege a good cause of action as to ratification, it must be shown that the ratifying body, here the city council, had full knowledge of all material facts in connection with the transaction in question. Kephart v. Gulf Refining Co., 59 Ga. App. 432 (1 S. E. 2d, 221); Hale-Georgia Minerals Corp. v. Hale, 83 Ga. App. 561 (63 S. E. 2d, 920). There are no allegations that the City of Atlanta through its authorized agency ratified the contract with the knowledge of all its terms and that it was made by persons who purported to act as agents of the city. On power of municipal corporations to ratify unauthorized acts of agents, see: City of Conyers v. Kirk & Co., 78 Ga. 480 (3 S. E. 442); Diamond Power &c. Co. v. City of West Point, 11 Ga. App. 533 (75 S. E. 903).
2. There are no facts alleged which would give rise to an implied promise to pay by the city since it is not alleged that the city council, the agency of the city having authority to contract for the city, accepted the services of the plaintiff with the knowledge that he had performed the services and had intended to do so in the city’s behalf so as to put the city on notice of the consequences of its appropriating his services. See Walker v. City of Rome, 6 Ga. App. 59, 62 (64 S. E. 310).
3. The contention that payment for the services allegedly rendered by plaintiff could not be properly made because such was not contained in the city’s budget is a defensive matter the burden of proving which is on the city inasmuch as the prima facie presumption is that a city would not bind itself, either expressly or impliedly, beyond the limits of its budget, and thus that question cannot be raised on demurrer in this case.
4. Under the court’s construction of the petition the special demurrers were properly overruled.
5. The court erred in overruling the general demurrer to the petition.

Judgment reversed.


Sutton, C.J., and Worrill, J., concur.

J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, John E. Feagin, Henry L. Bowden, for plaintiff in error.
O. J. Coogler Jr., Newell Edenfield, Frazer & Shelfer, contra.